Citation Nr: 0830170	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 
2000, for the grant of a 40 percent disability rating for 
service-connected arthritis of the lumbar spine with spinal 
stenosis and limitation of motion.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected arthritis of the lumbar spine 
with spinal stenosis and limitation of motion, for the period 
April 3, 2000, to July 23, 2004.

3.  Entitlement to an effective date earlier than July 24, 
2004, for the grant of a 100 percent disability rating for 
service-connected arthritis of the lumbar spine with spinal 
stenosis and limitation of motion.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The procedural history of such 
matter will be discussed in detail below.  The veteran 
testified at a Board hearing in May 2008.

In the October 2003 Board Remand, the issue of entitlement to 
a total disability rating due to individual unemployability 
(TDIU) was referred to the RO for appropriate action, as such 
issue had been raised at the November 2002 RO hearing.  As 
will be discussed below, the Board has determined that a 100 
percent disability rating is warranted for the veteran's 
service-connected lumbar spine arthritis, effective September 
23, 2002.  Thus, while acknowledging that such decision 
renders the issue of entitlement to a TDIU moot from such 
date, the RO is instructed to consider the claim of 
entitlement to a TDIU prior to September 23, 2002.  Such 
claim is referred to the RO for adjudication.




FINDINGS OF FACT

1.  On February 27, 1995, an increased rating claim for 
lumbar spine disability was received by the RO and was never 
adjudicated until the October 2000 rating decision currently 
on appeal.

2.  Prior to April 3, 2000, the veteran's service-connected 
lumbar spine disability was not manifested by moderate 
limitation of motion, or moderate recurring attacks of 
intervertebral disc syndrome.  

3.  From April 3, 2000, to September 22, 2002, the veteran's 
service-connected disability, described for rating purposes 
as arthritis of the lumbar spine with spinal stenosis and 
limitation of motion, is productive of pronounced 
intervertebral disc syndrome with neurological findings 
appropriate to site of disease disc, with little intermittent 
relief, with no objective findings of ankylosis.  

4.  From September 23, 2002, to September 25, 2003, the 
veteran's service-connected disability, described for rating 
purposes as arthritis of the lumbar spine with spinal 
stenosis and limitation of motion, is productive of complete 
bony fixation of the spine with unfavorable angle.

5.  From September 26, 2003, the veteran's service-connected 
disability, described for rating purposes as arthritis of the 
lumbar spine with spinal stenosis and limitation of motion, 
is productive of unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for lumbar spine disability, prior to 
April 3, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.71(a), 
Diagnostic Codes 5285 - 5295.

2.  The criteria for a rating of 60 percent (but no higher) 
for arthritis of the lumbar spine with spinal stenosis and 
limitation of motion, from April 3, 2000, to September 22, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 
(effective through September 22, 2002), Diagnostic Codes 5285 
- 5295 (effective through September 25, 2003).

3.  The criteria for a rating of 100 percent for arthritis of 
the lumbar spine with spinal stenosis and limitation of 
motion, from September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5285 - 5295 (effective through September 25, 
2003), Diagnostic Code 5293 (effective from September 23, 
2002 and reclassified as 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

In this case, the veteran claimed entitlement to an increased 
disability rating prior to enactment of the VCAA.  The 
veteran's original appeal stems from an October 2000 rating 
decision which granted an increased disability rating for 
lumbar spine disability.  Subsequent to an October 2003 
Remand, VCAA letters were issued to the veteran in January 
2004 and July 2004.  Collectively, the VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the 2004 notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the January and July 2004 
VCAA notices fully informed the veteran that he may submit 
medical evidence as well as lay observations and employer 
statements in support of his claim.  The evidence reflects 
that the veteran has not worked for many years, and his 
medical records provide documentary evidence of the 
limitations of his service-connected disability.  The veteran 
is represented by a state service organization, which would 
have actual knowledge of the information necessary to 
substantiate the veteran's claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board notes that the veteran and his representative 
demonstrated knowledge of the elements for the benefits 
sought at the personal hearing in May 2008.  Thus, as the 
veteran had actual knowledge of the requirements for an 
increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

While the veteran's claims have previously been characterized 
as entitlement to earlier effective dates for disability 
ratings assigned, in fact the analysis is based on the rating 
criteria for the spine; thus such claims are effectively 
being reviewed as increased rating claims, prior to and 
subsequent to April 3, 2000.  The veteran has received proper 
notice pertaining to his claim for increased ratings.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records, and post-service VA and 
private medical records are on file.  There is no indication 
of relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in August 2000 and 
November 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Such examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Procedural history

Service medical records reflect that in June 1954, the 
veteran sustained an accidental gunshot wound with entry at 
low left posterior back and exit at anterior left flank.  
Service connection is in effect for lumbar spine arthritis, 
rated 10 percent disabling, effective March 20, 1955, and he 
has a separate 10 percent disability rating for trauma to 
muscle groups XIX and XX, left, effective March 1955.  

On February 27, 1995, an increased rating claim for the 
lumbar spine disability was date-stamped as received by the 
RO; however, the RO did not adjudicate any such claim.  On 
July 14, 2000, an increased rating claim for his service-
connected lumbar spine disability was date-stamped as 
received by the RO.  Per an October 2000 rating decision, a 
40 percent disability rating was assigned to lumbar spine 
arthritis, effective April 3, 2000.  Such decision was issued 
to the veteran in November 2000.  In December 2000, the 
veteran filed a notice of disagreement.  The veteran voiced 
disagreement with the disability rating assigned, and the 
effective date assigned; however, the January 2001 statement 
of the case only addressed the issue of entitlement to an 
increased disability rating.  In November 2001, the veteran 
perfected his appeal with regard to the disability rating 
assigned.  Such issue was certified to the Board in October 
2003, and was remanded by the Board for further development, 
to include adjudication of the claim for an earlier effective 
date.  In a February 2005 rating decision, the RO assigned a 
100 percent disability rating, effective July 24, 2004.  The 
issue, however, remained in appellate status as the rating 
was not assigned during the entire appeal period (see AB v. 
Brown, 6 Vet. App. 35 (1993)), and the veteran had also noted 
disagreement with the effective date assigned to the 40 
percent disability rating.  Thereafter, the veteran perfected 
an appeal with regard to the effective date assigned to the 
100 percent disability rating.  The Board notes that the 
proper issues in appellate status have been cited above, and 
are as follows:  (1) Entitlement to an effective date earlier 
than April 3, 2000, for the grant of a 40 percent disability 
rating for service-connected arthritis of the lumbar spine 
with spinal stenosis and limitation of motion; (2) 
Entitlement to a disability rating in excess of 40 percent 
for service-connected arthritis of the lumbar spine with 
spinal stenosis and limitation of motion, for the period 
April 3, 2000, to July 23, 2004; and, (3) Entitlement to an 
effective date earlier than July 24, 2004, for the grant of a 
100 percent disability rating for service-connected arthritis 
of the lumbar spine with spinal stenosis and limitation of 
motion.  Accordingly, they are characterized as such on the 
title page of this decision.

Laws and Regulations

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007) the Court extended 
the "staged" rating doctrine to cases also involving the 
more traditional claim for an increased rating where the 
veteran is not appealing his initial evaluation but, instead, 
requesting a higher rating for an already established 
service-connected disability.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5286, a 60 percent evaluation is 
assigned for complete bony fixation (ankylosis) of the spine 
at a favorable angle with marked deformity and involvement of 
major joints (Marie- Strumpell type) or without other joint 
involvement (Bechterew type), and a 100 percent evaluation is 
assigned for ankylosis of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
lumbar spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

3)  40 percent -- Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

4)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

5)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Criteria & Analysis

In consideration of the fact that the veteran filed an 
increased rating claim in February 1995 which was never 
adjudicated, the Board has considered medical evidence on 
file from February 1994 to the present in addressing the 
claims for an increased rating and earlier effective date for 
the assigned disability ratings.

The Board notes that in March 1985, the veteran was in a 
work-related accident in which he injured his neck.  Private 
medical records reflect that as a result of such injury, he 
had significant neurological loss of his left upper 
extremity.  As a result of such injury, he experienced 
bilateral lower extremity spasticity, as well as weakness and 
increased tone in both arms.  In the late 1980s and early 
1990s, the veteran sought yearly follow-up treatment with his 
private neurologist.  Specifically, in September 1991, the 
veteran denied any progression of his cervical 
radiculomyelopathy, but reported continuing problems with the 
left arm and left leg moreso than the right arm and right 
leg.  The examiner's impression was residual cervical 
radiculomyelopathy related to compression lesion surgically 
decompressed in 1987.  In November 1992, the veteran 
continued to have symptoms and signs of cervical myelopathy, 
including significant weakness and spasticity in both lower 
extremities.  He was able to stand and walk, but still had a 
markedly spastic gait.  He reported a significant sensory 
abnormality up to the mid-thoracic region.  He also had 
become aware of some hammering of the toes of the right foot.  
He complained of continuing bilateral long tract signs in 
both lower extremities, including hyperplexic reflexes at the 
triceps, knees, and ankles.  The examiner opined that his 
spasticity in the lower extremities remained the major 
impediment to his easy ambulation.  In November 1993, the 
veteran sought follow-up treatment wherein he complained of 
continued problems with the coordination of both lower 
extremities and with his balance, although he was able to 
walk on his own, generally using high top boots.  He reported 
still being bothered by the hammer toes on the right foot.  
In May 1995, he returned for follow-up treatment.  He was not 
bothered by neck pain or stiffness, and was not having much 
difficulty with his upper extremities.  He reported still 
having the same type of problem with coordination of both 
lower extremities largely because of the residual spasticity 
from his cervical myelopathy.  He denied any difficulty with 
bladder or bowel function.  There was no indication that his 
cervical myelopathy was worsening.  

VA outpatient treatment records reflect that in November 
1993, the veteran fell against a pick-up truck and he 
complained of tenderness in his lower right lateral chest.  
On follow-up 5 days after such injury, he reported that his 
energy level was appropriate and there was no change in back 
pain.  In May 1994, the veteran sought follow-up treatment.  
He stated that his back was feeling improved, and his energy 
level was appropriate.  In November 1994, a clinical record 
reflects that he was feeling well generally except for 
occasional complaints of back pain due to the cold weather.  
He reported that such pain was relieved by Ibuprofen and he 
also did flexibility exercises.  He reported that his bowel 
movements were normal.  In January 1995, his blood pressure 
was checked and he denied any specific problems.  He reported 
walking for exercise.  In February 1995, he complained of 
head congestion and a sore throat, but did not voice any 
complaints with regard to the back.  In January 1996, the 
veteran sought treatment and complained of cold symptoms, but 
did not voice any complaints with regard to the back.  He 
reported exercising daily.  In September 1996, the veteran 
requested a refill of prescriptions, but did not voice any 
specific complaints other than a dental abscess.  In February 
1997, the veteran complained of left flank pain which he 
reported to be a kidney infection, but did not voice any 
complaints related to the back.  In April 1997, the veteran 
reported that his flank pain had resolved.  He reported that 
Baclofen was more effective than Motrin for back pain, which 
he had received privately.  

Unfortunately, there are no other medical records on file 
detailing any complaints or objective findings subsequent to 
April 1997, and prior to April 3, 2000.  On this basis, the 
Board finds that an effective date earlier than April 3, 
2000, for the 40 percent disability rating is not supported 
by the evidence of record.  Unfortunately, there are no range 
of motion findings, and none of the medical evidence detailed 
hereinabove could support a finding of a 20 percent 
disability rating, much less a 40 percent disability rating 
under the "old" rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295.  The Board acknowledges 
medical records dated in 2000 through 2004 which reflect the 
veteran's contentions that his low back symptomatology, and 
neurological symptoms, had been present for many years prior 
to his April 2000 increased rating claim, but unfortunately 
such contentions are unsupported by the medical evidence of 
record.  Thus, even though the Board acknowledges that an 
increased rating claim was received in 1995 which was 
unadjudicated, the medical evidence on file prior to April 3, 
2000, does not support an increased disability rating, to 
include a 40 percent disability rating for the veteran's 
lumbar spine disability.

On April 3, 2000, the veteran complained of low back pain.  
He reported that his low back pain had increased in the last 
four to five months with little help from Motrin.  He 
reported that pain in his low back radiated down to toes, 
worse on right, and that second and third toes had started to 
curl downwards.  On physical examination, there was 
tenderness on the right lumbar area.  His right second and 
third toes were curling downwards and were helped by a 
homemade brace.  The assessment was low back pathology 
secondary to old gunshot trauma in service.  An x-ray 
examination showed degenerative disc disease at all the 
lumbar intervertebral disc levels.  There was evidence of 
osteoarthritis of the facet joints at L4-5 and L5-S1 levels.  
There was no fracture.  

In May 2000, the veteran complained of positional pain with 
prolonged sitting and numbness in legs.  He reported 
performing lumbar flexion exercises.  He reported that his 
limp had begun over the last seven years, specifically 
dragging his left foot.  He denied any bowel or bladder 
problems.  The diagnosis was lumbar spinal stenosis, and low 
back pain.  A May 2000 x-ray examination showed degenerative 
disc disease at L5-S1 with early vacuum phenomenon; mild 
degenerative lumbar osteophytosis; bilateral facet 
arthropathy at L5-S1, greatest on the right; and accentuated 
lumbar lordosis.  

A May 2000 magnetic resonance imaging (MRI) of the lumbar 
spine showed evidence of a moderate to severe L5-S1, a 
moderate L4-5 and a mild to moderate L3-4 central canal 
narrowing secondary to posterior broad-based disc bulging and 
bilateral facet and ligamentum flavum and degeneration.  
There was also evidence of a moderate bilateral lateral 
recess stenosis at the L5-S1 level which may cause some 
impingement of the bilateral tranversing S1 nerve roots; 
evidence of neural foraminal narrowing which was mild 
bilaterally L3-4, moderate bilaterally at L4-5 and moderate 
to severe on the right and mild on the left at L5-S1.  

In July 2000, the veteran underwent physical therapy where he 
complained of constant back pain with constant numbness in 
both legs up to both feet.  He reported that his pain is 
worse with sitting, standing, or lying.  He walked with a 
limp and dragged his left foot.  His flexion and extension 
were moderate.  

In August 2000, the veteran underwent a VA examination.  He 
complained of constant low back pain with lower extremity 
pain.  He felt numbness and heaviness of the legs.  He 
reported an inability to walk normally for the past 10 years.  
He reported that the pain was dull and became sharp with 
prolonged staying in one position, weightbearing, bending and 
lifting.  He reported spasm and twitching of the legs at 
night.  

On physical examination, he had a limp favoring the right 
lower extremity, and dragged the right lower extremity.  He 
was unable to heel walk and toe walk.  Examination of the 
thoracolumbar spine and chest regions revealed evidence of 
entry and exit wound scars, measured at 2 centimeters.  
Sensitivity, keloid formation and tenderness were absent.  
There was no tendon, bone, joint or nerve damage. While 
standing there was normal thoracic kyphosis and lumbar 
lordosis.  There was moderate tenderness present in the lower 
lumbar region.  He was able to reach to 50 degrees of 
flexion; 30 degrees of extension; 25 degrees left lateral 
bending; 15 degrees right lateral bending; and, rotation was 
normal.  Straight leg raising was negative bilaterally in the 
sitting and supine position for back pain.  Range of motion 
of the lumbar spine was limited by pain and weakness, with 
pain having the major functional impact.  There was no 
fatigue or lack of endurance.  There was diminished sensation 
in both legs.  There was weakness of the right gastro-soleus, 
which was 5-/5.  Reflexes were symmetrical in the upper 
extremities at the biceps, triceps and brachioradialis.  
Reflexes in the patellae and Achilles were 2+.  Palpation of 
pulses was normal.  Also he had right-sided clonus.  While he 
was walking he had flexion of the toes and it had caused 
hammertoes of the right side.  

The examiner diagnosed status post gunshot wound involving 
muscle groups XX and XIX, with degenerative disc disease, 
lumbar spine; and, spinal stenosis, lumbar spine.  The 
examiner stated that the veteran had been dragging the right 
lower extremity.  He had numbness of both legs and weakness 
of the right gastro-soleus.  He had severe limitation in 
range of motion of the lumbar spine.  He had clonus on the 
right side.  Gait was abnormal; however, he did not require 
any assistive devices to ambulate.  The clinical findings 
were consistent with lumbar arthritis and stenosis.  The 
examiner opined that due to his pathology, he will have 
fatigability with prolonged walking.  Also he will have loss 
of coordination and balance due to fatigability and 
affliction of the lower extremities, especially on the right 
side with spinal stenosis.  The limited range of motion of 
the lumbar spine was secondary to pain and mechanical 
factors.

In February 2002, the veteran sought clinical treatment, 
complaining of low back pain and some leg pain.  Bilateral 
lower extremity numbness was persisting and was subjectively 
worse.  There were no changes in bowel or bladder symptoms.  
The assessment was lumbar spinal stenosis with no significant 
improvement with physical therapy to date.  

In April 2002, the veteran sought evaluation in the VA pain 
clinic complaining that his sensation was impaired below the 
nipple line bilaterally.  He reported 5 years or more of 
bilateral sensory loss and muscle wasting right worse than 
left in the lower extremities.  He stated that the pain was 
at the lower back, centrally located, constant, relieved by 
rest and by bending forward.  The pain woke him up at night.  
Tylenol provided some relief.  He complained of bowel 
incontinence and reduced ability to maintain erections which 
had started for the past year and was progressively getting 
worse.  Upon physical examination, the examiner noted that 
the veteran had a history of spinal canal stenosis evident on 
MRI, but while the MRI showed significant stenosis at L5-S1, 
he exhibited symptoms from T8 sensory.

In June 2002, the veteran underwent electromyogram (EMG) 
evaluation for neuropathic findings.  The EMG demonstrated 
evidence of active and chronic neuropathic findings in the 
bilateral L5 (S1) myotome distribution.  These findings were 
consistent with a left and right L5 (and possibly S1) 
radiculopathy.  The involvement of both left and right sides 
raised the possibility of spinal stenosis.  There were no 
neuropathic findings noted in the thoracic paraspinal 
muscles.  

A September 2002 VA outpatient treatment record reflects a 
history of lumbar stenosis, progressive over the last several 
years.  The examiner noted that an MRI showed moderate to 
severe stenosis at multiple levels, as well as foraminal 
stenosis at moderate levels.  Worst levels affected were 
L5/S1.  It was noted that the veteran continued to have both 
severe low back pain as well as radicular symptoms, with 
right more than left.  He also reported imbalance as well as 
difficulty controlling bowel and bladder.  He was seen three 
months prior and prescribed an epidural which was 
administered in or about August 2002 which provided no 
relief.  On physical examination, it was noted that he walked 
with a cane, and his lower back was tender to palpation.  
Sensation was decreased diffusely below the umbilicus.  Motor 
was 4/5, and deep tendon reflexes were 3/2 at quads and 
Achilles.  There was positive straight leg testing.  The 
assessment was severe lumbar stenosis at multiple levels with 
neurologic weakness right worse than left, with long history 
of difficulty with bladder.  The examiner noted that anti-
inflammatories, pain management, epidural and physical 
therapy had been tried without success.  

An October 2003 VA outpatient treatment record reflects a 
history of lumbar stenosis with intermittent feeling of loss 
in both lower extremities, and worsening of bowel/bladder 
incontinence.  The assessment was lumbar stenosis with an 
urgent referral to the neurosurgeon.

In February 2004, the veteran underwent a VA neurosurgery 
evaluation.  Upon examination and testing, the assessment was 
chronic and progressive low back pain, bilateral left 
extremity pain/weakness/numbness with recent intermittent 
loss of bowel and bladder function that had been stable since 
onset 4 years prior.  A January 2004 MRI supported bilateral 
radiculopathy, and his EMG suggested radiculopathy at L5-S1.

In May 2004, the veteran was referred for evaluation for 
community mobility device.  It was noted that he was 
currently ambulatory with a cane up to 50 feet, limited by 
back and leg pain from spinal stenosis.  He had a walker but 
could not use it to go any farther and it was more awkward.  
On examination, he was ambulatory with cane, magnetic gait, 
bilateral poor knee flexion, and forward flexed posture.  

A June 2004 VA outpatient treatment record reflects 
complaints of chronic low back pain, and decreased range of 
motion from 5 to 60 degrees.  

In correspondence dated on July 20, 2004, the veteran's 
private physician, Richard M. Lowenthal, M.D., noted review 
of a March 2002 MRI of the cervical spine and plain x-ray 
films of the low back and knees conducted in December 2003.  
The examiner opined that the MRI did not reflect a 
compression of his cervical spine cord, and the x-rays did 
not provide any explanation for his neurologic deficit.  The 
January 2004 MRI, however, demonstrated severe lumbar canal 
stenosis at the L3-4 and L4-5 interspaces, compressing 
multiple lumbar and sacral roots at those levels.  The 
veteran complained of back pain in all positions, made worse 
by standing and walking.  He also complained of weakness 
throughout the lower extremities, requiring bilateral knee 
braces to maintain himself in an upright position.  On 
examination, in the lower extremities there was no particular 
increase in tone, but rather diffuse weakness, particularly 
including distal muscles in both lower extremities.  This was 
somewhat asymmetrical with the weakness and wasting being 
worse in the right leg than the left.  There was particular 
weakness of dorsiflexion of the ankles and of eversion of the 
ankles bilaterally.  Deep tendon reflexes were 1+ bilaterally 
at the biceps and brachioradialis and 2+ bilaterally at the 
triceps.  The knee jerks were 2+ bilaterally and the ankle 
jerks were barely present on either side.  The plantar 
responses were flexor bilaterally.  On sensory examination, 
he had an alteration of sensation in dermatomes consistent 
with the fourth and fifth lumbar segments bilaterally.  Dr. 
Lowenthal stated that the veteran's overall clinical picture 
is caused by lumbar canal stenosis.  He has a functional loss 
of mobility of his low back, so that he has just about 15 
degrees of flexion, extension, or tilt in either direction.  
Pain limits him from being able to stand for any prolonged 
time and the pain is made worse by movement of the low back.  
This pain significantly limits his functional ability during 
flare-ups or when the lumbar spine is used repeatedly over 
time.  Dr. Lowenthal opined that his physical complaints were 
supported by the clinical evidence of weakness, reflex loss 
and sensory loss consistent with severe lumbar canal stenosis 
at the L3-4 and L4-5 levels.  

In November 2004, a VA examiner conducted a complete review 
of the medical records and conducted a physical examination.  
The examiner stated that the veteran began to have clonus in 
the lower extremities, unrelated to low back pathology, which 
was felt to be caused by cervical spine injury after the 
industrial accident.  Films performed at that time did not 
indicate significant lumbar spine pathology, as it noted on 
the most recent MRI and lumbar spine examinations.  The 
examiner found definite peripheral neuropathy, as 
demonstrated by significant muscle wasting and abnormal 
reflexes.  The examiner opined that a large degree of 
functional loss was due to knee dysfunction which was not 
related to the lumbar spine.  The primary effect of the 
lumbar disability was in the area of neuropathy and loss of 
balance due to muscle wasting.  The examiner opined that the 
muscle wasting was not primarily due to the knee dysfunction, 
although it added to his total disability.  The examiner 
opined that the veteran has significant incapacitating 
episodes, necessitating bed rest, although not specifically 
treated by physicians.  These amount to significantly more 
than a total of six weeks in the past year and will only 
continue in the future.  

In reviewing the veteran's claim, the Board notes initially 
that the 40 percent disability rating was assigned pursuant 
to the "old" rating criteria under Diagnostic Code 5292, 
contemplating severe limitation of motion of the lumbar 
spine.  Such rating constitutes the highest assignable rating 
for limitation of motion.  The Board, however, has determined 
that the objective medical evidence supports a 60 percent 
disability rating, effective April 3, 2000, under Diagnostic 
Code 5293.  As detailed hereinabove, on April 3, 2000, the 
veteran sought medical treatment for increased back pain with 
radiation to the toes, and in May 2000, the veteran 
complained of numbness in his legs, and dragging his left 
foot.  A July 2000 physical therapy record reflects that the 
veteran walked with a limp and dragged his left foot.  On VA 
examination in August 2000, he reported numbness and 
heaviness of the legs, and an inability to walk normally for 
many years.  He report spasm and twitching of the legs at 
night.  He had a limp favoring the right lower extremity, and 
dragged the right lower extremity.  He was unable to heel 
walk and toe walk.  Physical examination revealed diminished 
sensation in both legs, and weakness of the right gastro-
soleus.  When walking he had flexion of the toes.  Spinal 
stenosis of the lumbar spine was diagnosed, and the examiner 
noted numbness of both legs, weakness of the right gastro-
soleus, severe limitation in range of motion of the lumbar 
spine, and clonus on the right side.  As subsequent 
examinations confirmed that such lower extremity weakness and 
numbness were as a result of his lumbar spine stenosis, and 
affording the veteran the benefit of the doubt, the Board 
finds that the veteran's symptomatology as of April 3, 2000 
meets the rating criteria for a 60 percent disability rating 
under Diagnostic Code 5293, in consideration of 
intervertebral disc syndrome with neurological findings with 
little intermittent relief.  

However, a disability rating in excess of 60 percent is not 
warranted under the "old" criteria, as the only diagnostic 
code that provides for a 100 percent disability rating is 
fracture of the vertebra, or unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
While VA records in 2004 reflect that the veteran was unable 
to maintain himself in an upright position, the medical 
evidence in 2000 and 2001 do not reflect that the veteran's 
spine was at an unfavorable angle, to include in a fixed 
forward position. Thus, a 100 percent disability rating is 
not warranted under the "old" criteria.  The Board finds 
that a 60 percent disability rating is warranted under 
Diagnostic Code 5293, from April 3, 2000, to September 22, 
2002.  Such date corresponds to the day prior to the 
effective date that Diagnostic Code 5293 was revised (now 
classified as 5243).  See 38 U.S.C.A. § 5110(g); DeSousa, 
10 Vet. App. at 467 (1997); VAOPGCPREC 3-2000.  

In consideration of entitlement to a disability rating in 
excess of 40 percent from September 23, 2002, the Board has 
determined that a 100 percent disability rating is warranted 
in consideration of both the "old" and "new" rating 
criteria.  As detailed, Diagnostic Code 5243 became effective 
on September 23, 2002, and the general rating formula 
(Diagnostic Codes 5235 to 5242) became effective on September 
26, 2003.  

The Board notes that the RO assigned the 100 percent 
disability rating under the "new" rating criteria for 
unfavorable ankylosis of the entire spine.  Such rating was 
assigned based on the findings in the July 20, 2004 
correspondence from Dr. Lowenthal and the November 2004 VA 
examination findings.  Dr. Lowenthal, however, in offering an 
opinion with regard to the severity of the veteran's 
symptomatology noted that the January 2004 MRI had 
demonstrated severe lumbar canal stenosis at the L3-4 and L4-
5 interspaces, compressing multiple lumbar and sacral roots 
at those levels.  The veteran complained of back pain in all 
positions, made worse by standing and walking.  A May 2004 VA 
evaluation reflected that the veteran was only ambulatory up 
to 50 feet with a cane, and he had a magnetic gait and 
forward flexed posture.  Thus, based on the evidence 
contained in the July 2004 correspondence, the Board believes 
that the objective evidence supports a 100 percent disability 
rating for unfavorable ankylosis of the spine, at least as 
early as January 12, 2004, the date of the MRI of the lumbar 
spine.  

Yet, prior to this time, while clinical records did not 
specifically reflect a diagnosis of unfavorable ankylosis, a 
September 2002 VA clinical record reflected severe low back 
pain with radicular symptoms, imbalance and administration of 
treatment without any relief.  Likewise, an October 2003 
clinical record reflected lumbar stenosis with intermittent 
feeling of loss in both lower extremities.  It is apparent 
that while it may not have been clearly documented in medical 
records, the veteran's lumbar spine disability and 
neurological manifestations had progressively worsened in or 
around September 2002 and thereafter.  The Board also 
acknowledges that the November 2004 VA examiner opined that 
the veteran's lumbar spine disability would amount to 
significantly more than a total of six weeks incapacitating 
episodes in the past year and continuing into the future.  
Based strictly on such examination report, this would place 
the incapacitating episodes beginning in November 2003.  

In consideration of the entirety of the medical evidence on 
record from September 23, 2002, and affording the veteran the 
benefit of the doubt, the Board finds that a 100 percent 
disability rating is warranted under the "old" criteria, 
specifically Diagnostic Code 5286, from September 23, 2002, 
to September 25, 2003, and a 100 percent disability rating is 
warranted under the "new" rating criteria, effective 
September 26, 2003, in contemplation of unfavorable ankylosis 
of the entire spine, and in consideration of the 
incapacitating episodes that will likely exceed six weeks in 
a 12 month period.  


ORDER

Entitlement to an effective date earlier than April 3, 2000, 
for the grant of a 40 percent disability rating for service-
connected arthritis of the lumbar spine with spinal stenosis 
and limitation of motion, is denied.

Entitlement to a 60 percent disability rating for arthritis 
of the lumbar spine with spinal stenosis and limitation of 
motion, from April 3, 2000, to September 22, 2002, is 
granted, subject to controlling laws and regulations 
applicable to the payment of VA benefits.  

Entitlement to a 100 percent disability rating for arthritis 
of the lumbar spine with spinal stenosis and limitation of 
motion, from September 23, 2002, is granted, subject to 
controlling laws and regulations applicable to the payment of 
VA benefits.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


